UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 15, 2010 UNIVERSAL DETECTION TECHNOLOGY (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation) 001-09327 (Commission File Number) 95-2746949 (IRS Employer Identification Number) 340 North Camden Drive, Suite 302 Beverly Hills, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 248-3655 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS. Attached as Exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by reference is a description of the common stock of Universal Detection Technology (the “Company”).As permitted by guidance published by the Securities and Exchange Commission (the “Commission”), this description is being provided for purposes of Commission forms that require the incorporation by reference of a description of securities contained in a registration statement filed under the Securities Exchange Act of 1934, as amended. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) EXHIBITS EXHIBIT NO. DESCRIPTION Description of Common Stock 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNIVERSAL DETECTION TECHNOLOGY By:/s/ Jacques Tizabi Jacques Tizabi Dated: December 15, 2010 Chief Executive Officer 3 EXHIBIT INDEX EXHIBIT NO. DESCRIPTION Description of Common Stock 4
